SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

773
CAF 12-01067
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF LAURA M. SCHULTZ,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

KARL F. SCHULTZ, RESPONDENT-RESPONDENT.
(APPEAL NO. 3.)


PETER P. VASILION, WILLIAMSVILLE, FOR PETITIONER-APPELLANT.

THOMAS A. DEUSCHLE, ATTORNEY FOR THE CHILD, WEST SENECA.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered January 19, 2012. The order dismissed the
amended petition.

     It is hereby ORDERED that the order so appealed from is
unanimously vacated without costs.

     Same Memorandum as in Matter of Schultz v Schultz ([appeal No. 2]
___ AD3d ___ [June 14, 2013]).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court